Title: To Benjamin Franklin from Benjamin Chew, 19 August 1778
From: Chew, Benjamin
To: Franklin, Benjamin


Honored Sir
Bourdeaux 19th. August 1778
I hope you will Excuse the liberty I take in Writeing to you in the fameliar Stile I am about Respecting my brother Sufferers in forton Prison who are Really Distresst for the Necessaries of Life Which Could they Get a Small Part of what is due them from the Commissioners would in a Great Measure Relieve them from their Present Distresst Situation If not from bondage, among Whom of them Gentlemen is One Mr. Alexander Dick, who was A Captn. in the 1st. Virginia Redgiment. He is a Gentleman of Considerable fortune in Virginia, not only his Pay Due him Sir but his other Circumstances in America Will Enable him to Repay you any Sum You may Please to Remitt him there, and I believe His noble Disposition will Urge him to Give you a true Sense of his Gratitude for your favours. Your Assistance to him would be Very Condusive to his Health, as he is in a Very bad State of Health and a long imprisonment is Apt to Give Some Uneasiness to the Mind, as also nothing but Boild Beef for a Person is [in] his State of Health, and not a farthing to Purchase the least Nourrishment that would be Suitable for a person in his State. I hope you will Excuse Me the liberty I take in behalf of that Gentleman as I have a true Sinse of his Distress from my being a Prisoner myself in health I Conceived myself Misrable. Wherefore I am Acquainted with the true Colours of his Distress in his Present State of health, your Assistance to him Sir would Induce him and family to be under the Strongest ties of Obligation to you, So you will Please to Excuse Me as an Individual and believe that I am a true Subject to Congress. Honored Sir Your Most Obedient Humble Servant
Benjamin Chew
 
Addressed: To / Benjamin Franklin Esqr. / Plenipotenciary for the Thirteen / United States of America / at / Paris
Notation: Benjamin Chew Bordeaux 19 Augt. 78
